Citation Nr: 0203398	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  96-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served in active service from September 1975 to 
August 1977.

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim of service 
connection for hypertension and declined to reopen the claim 
of service connection for a nervous disorder.  Following a 
timely appeal, on March 15, 1999, the Board denied the 
veteran's claim of service connection for hypertension, and 
declined to reopen the claim of service connection for a 
nervous disorder.  Subsequently, the veteran appealed the 
March 1999 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2001, 
pursuant to changes in the law, the Court vacated the March 
1999 Board decision with respect to the issue of service 
connection for hypertension, and remanded the issue for 
further proceedings in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126).  Subsequently, in April 
2001, pursuant to the VCAA and an unopposed Response to Court 
Order and Motion for Remand by the Secretary, the Court 
vacated the March 1999 Board decision with respect to the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
nervous disorder.  The issue was also remanded to the Board 
for further proceedings.  At present, both issues are before 
the Board pursuant to the January 2001 and April 2001 Court 
orders. 

Additionally, as further discussed below, the Board has 
reopened the veteran's claim of service connection for a 
nervous disorder.  The Board is undertaking additional 
development with respect to this issue, as well as to the 
issue of service connection for hypertension, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.).  And, after giving notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  In a February 1978 rating decision, the veteran was 
denied service connection for a nervous disorder.  In a 
letter dated that same month, he was advised of the denial 
decision and his appellate rights.  The veteran did not file 
a timely appeal.

2.  The evidence associated with the claims file since the 
February 1978 decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a nervous disorder.  The claim is reopened.


CONCLUSIONS OF LAW

1.  The unappealed February 1978 decision which denied 
service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2001); 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The evidence received since the RO's February 1978 
decision is new and material, and the veteran's claim of 
service connection for a nervous disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (Nov. 9, 2000).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations, in pertinent part, provide that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.

While the VCAA and the regulations do not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board specifically 
finds that the RO has informed the appellant of the evidence 
needed both to reopen his claim and to establish service 
connection for a nervous condition, as set forth in various 
rating decisions, the Statement of the Case, and various 
Supplemental Statements of the Case.  And, although the RO 
did not have an opportunity to apply the VCAA to the case, 
the RO essentially met the requirements of the law, and there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, the veteran's initial claim of service 
connection for a nervous disorder was denied in a February 
1978 rating decision.  At that time, it was determined that 
the evidence showed the veteran's nervous disorder pre-
existed his entrance into the service, but failed to show any 
indication of in-service aggravation.  The veteran did not 
appeal the RO's February 1978 denial.  Accordingly, that 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  

The Board notes, parenthetically, that it appears that the RO 
reopened the appellant's claim per the June 1998 and July 
1998 Supplemental Statements of the Case, and proceeded to 
adjudicate the claim for service connection.  Nevertheless, 
the Court has held that, in a matter such as this, the Board 
has a duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim, regardless 
of the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Further, in view of the Board's disposition on this 
matter, the Board finds that such consideration will not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. at 394.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991); see also 
38 C.F.R. §§ 20.302, 20.1103 (2001).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a) (2000), the version prior to the regulatory 
change, are applicable in the appellant's case as the claim 
was filed prior to August 29, 2001.  

With respect to the evidence submitted since the February 
1978 RO decision, the evidence includes lay statements and 
copious medical records describing the status of the 
veteran's nervous disorder.  Specifically, the evidence 
includes lay statements by the veteran's mother and R.L. 
tending to indicate that the veteran's nervous disorder 
developed and worsened during his active service.

Additionally, records from the St. Louis, Missouri VA Medical 
Center (VAMC) dated from 1978 to 1981 include July 1979 
notations indicating the veteran was nervous and obese, 
worked around food and ate too much.  As well, records from 
the Oklahoma City, Oklahoma VAMC dated from 1983 to 1994 
describe the treatment the veteran has received over time for 
various health problems, including his nervous disorder.  
These records include December 1992 notations which show 
diagnoses of depressive episode versus dysphoria, personality 
disorder not otherwise identified and obesity with high blood 
pressure.

Copious records received from the Social Security 
Administration (SSA) describe the treatment the veteran has 
received for various health problems.  These records include 
May 1995 notations from a mental health unit indicating the 
veteran's diagnoses included adjustment disorder with 
depressed mood, dysthymia, and major depression with severe 
agitation.  Lastly, an April 1993 statement from R. Keith 
Green, Ph.D., indicates the veteran suffers from major 
depression.

Upon a review of the above described evidence, the Board 
finds that the evidence newly presented "bears directly and 
substantially upon the specific matter under consideration," 
is new as it was not of record when the RO rendered its 
February 1978 denial, and is significant enough in nature 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a)(2000); Hodge, 
supra.  This is particularly true because the evidence must 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Because the 
evidence presented by the appellant since the RO's February 
1978 denial is "new and material," the veteran's claim of 
service connection for a nervous disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a nervous disorder is reopened; the 
appeal is granted to this extent only.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



